 
 
I 
108th CONGRESS 2d Session 
H. R. 4883 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Mr. Graves introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, with respect to terrorism against animal-use entities, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Terrorism Against Animal-Use Entities Prohibition Improvement Act of 2004.  
2.Terrorism against animal-use entities 
(a)In generalSection 43 of title 18, United States Code, is amended— 
(1)so that subsection (a) reads as follows: 
 
(a)Offenses 
(1)Physical disruptionWhoever— 
(A)travels in interstate or foreign commerce, or uses or causes to be used the mail or any facility in interstate or foreign commerce for the purpose of causing physical disruption to the functioning of an animal enterprise; and 
(B)intentionally damages or causes the loss of any property (including animals or records) used by the animal enterprise, or conspires to do so,shall be punished as provided in subsection (b). 
(2)Economic disruptionWhoever— 
(A)travels in interstate or foreign commerce, or uses or causes to be used the mail or any facility in interstate or foreign commerce, for the purpose of causing economic disruption to an animal enterprise; and 
(B)intentionally uses threats, acts of vandalism, property damage, trespass, persistent and harassing communications, intimidation, or coercion, in furtherance of a plan to cause economic disruption to that enterprise, or conspires to do so,shall be punished as provided in subsection (b).; 
(2)in subsection (b)(1), by striking 6 months and inserting 1 year; 
(3)in subsection (b)(2), by striking Major economic damage and inserting Significant economic damage or economic disruption, by striking causes economic damage and inserting causes economic damage or economic disruption, by striking exceeding $10,000 and inserting exceeding $10,000 but not exceeding $100,000, and by striking 3 years and inserting 5 years; 
(4)by redesignating paragraphs (3) and (4) of subsection (b) as paragraphs (4) and (5), respectively; 
(5)in subsection (b), by inserting after paragraph (2) the following: 
 
(3)Major economic damage or economic disruptionAny person who, in the course of a violation of subsection (a), causes economic damage or economic disruption exceeding $100,000 to an animal enterprise shall be fined under this title or imprisoned not more than 10 years, or both.; 
(6)in subsection (b)(5) as redesignated above, by striking and imprisoned and inserting and shall be punished by death or imprisoned; and 
(7)in subsection (d)— 
(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and 
(B)by inserting after paragraph (2) the following: 
 
(3)the term economic disruption means losses and increased costs that individually or collectively exceed $10,000 to that enterprise. Economic disruption does not include any lawful economic disruption that results from lawful public, governmental, or animal enterprise reaction to the disclosure of information about an animal enterprise;. 
(b)Communication Interception AuthoritySection 2516(1)(c) of title 18, United States Code, is amended by inserting before section 201 (bribery of public officials and witnesses) the following: section 43 (animal enterprise terrorism),. 
 
